HOBSON, Acting Chief Judge.
Reversed on the basis of P.P.M., a Child, v. State, 447 So.2d 445 (Fla. 2d DCA 1984). We find that the evidence supports appellant’s delinquency adjudication for second degree arson, a lesser included offense of first degree arson. Therefore, we remand with instructions that the trial court enter judgment on the lesser included offense [section 806.01(2), Florida Statutes (1981)] and to pass sentence accordingly. See Tukes v. State, 346 So.2d 1056 (Fla. 1st DCA 1977); Johnson v. State, 188 So.2d 61 (Fla. 3d DCA 1966).
REVERSED and REMANDED.
SCHEB and LEHAN, JJ., concur.